Opinión disidente del
Juez Asociado Señor Negrón García.
El delito de soborno atenta contra "el orden moral y los valores fundamentales de la administración pública puertorriqueña”. Pueblo v. Bigio Pastrana, 116 D.P.R. 748, 755 (1985). “Nuestra administración pública está cimen-tada en el fiel desempeño del ejercicio por los funcionarios públicos, sin que para ello medie paga adicional alguna o consideraciones extrañas a los méritos del asunto en cuestión.” In re Franco Soto, 115 D.P.R. 740, 752 (1984).
El resquebrajamiento en la confianza ciudadana es mayor cuando el autor del soborno o del delito grave, o cual-quiera que implique depravación moral, es un abogado que actúa como juez, fiscal, legislador, o funcionario público. No importa el papel que el abogado desempeñe, estamos llamados en todo momento a dar el ejemplo para fomentar la fe del pueblo en sus instituciones públicas. Jamás el *544soborno, la corrupción, la venalidad o el favor deberán pe-netrar y hacer nido en los recintos judiciales.
HH
Gilberto Rodríguez Zayas, mientras era juez del Tribunal de Primera Instancia(1) fue acusado, convicto por ju-rado y sentenciado a cárcel por ocho (8) cargos de soborno y uno (1) por destruir documentos públicos. Arts. 209 y 205 del Código Penal, 33 L.P.R.A. sees. 4360 y 4356.
El mismo día en que fue sentenciado, 30 de mayo de 1995, Rodríguez Zayas recibió un indulto condicionado del Gobernador, Hon. Pedro Rosselló González. Al aceptar el indulto, Rodríguez Zayas, por propia decisión convirtió en académica su apelación contra la convicción.
Posteriormente, el Procurador General presentó la que-rella que nos ocupa y solicitó su separación indefinida del ejercicio de la profesión. Basó su solicitud en la See. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. see. 735) que reza:
El abogado que fuere culpable de engaño, conducta inmoral 0malpractice), delito grave (felony) o delito menos grave (misdemeanor), en conexión con el ejercicio de su profesión o que fuere culpable de cualquier delito que implicare depravación moral, podrá ser suspendido o destituido de su profesión por la Corte Suprema de Puerto Rico. La persona que siendo abogado fuere convicta de un delito grave cometido en conexión con la práctica de su profesión o que implique depravación moral, cesará con-victa que fuere, de ser abogado o de ser competente para la prác-tica de su profesión. A la presentación de una copia certificada de la sentencia dictada a la Corte Suprema, el nombre de la persona convicta será borrado, por orden de la Corte, del regis-tro de abogados. Al ser revocada dicta sentencia, o mediante el perdón del Presidente de los Estados Unidos o del Gobernador de Puerto Rico, la Corte Suprema estará facultada para dejar sin efecto o modificar la orden de suspensión. (Enfasis suplido.)
Nos preocupa que la Mayoría del Tribunal ordene el ar-chivo de esta querella.
*545HH HH
El dictamen mayoritario, ¿significa que un indulto con-dicionado del Gobernador o del Presidente de Estados Uni-dos nos priva de ejercer nuestra jurisdicción original disci-plinaria? ¿Representa una claudicación de nuestro poder inherente y exclusivo de reglamentar la conducta ética de los abogados? ¿Constituye una revocación de la norma es-tablecida en In re Casablanca, 30 D.P.R. 399 (1922), a los efectos de que un indulto no borra los actos por los cuales fue convicto el abogado? ¿Es una enmienda al requisito profesional sobre buena conducta moral y reputación, 4 L.P.R.A. see. 721?
¿Implica que los delitos graves y actos delictivos come-tidos por un juez impiden su ulterior sanción disciplinaria como abogado, luego de su renuncia a la magistratura? La Comisión de Disciplina y de Separación del Servicio por Razón de Salud de Jueces o Juezas del Tribunal de Pri-mera Instancia y del Tribunal de Circuito de Apelaciones, ¿cómo interpretará o que efecto jurídico dará a esta reso-lución en cuanto a la querella PAD-93-08 que allí pende contra Rodríguez Zayas? ¿Significa ello que cuando el li-cenciado Rodríguez Zayas se quitó la toga judicial quedó inmune?
¿No es éste un peligroso precedente judicial aplicable a querellas similares que al presente están pendientes ante este Tribunal contra abogados convictos, algunos de los cuales ocuparon cargos legislativos?
Si medimos con la misma vara de la justicia', ¿cómo com-para el dictamen mayoritario de hoy, con lo resuelto en innumerables querellas en que hemos suspendido a muchí-simos abogados convictos por delitos graves o que impli-quen depravación moral?(2) En resumen, en materia de la *546ética, ¿qué mensaje estamos comunicando a la Judicatura, clase profesional de abogados, los profesores y estudiantes de los cursos de ética en nuestras escuelas de Derecho y al pueblo de Puerto Rico?
h — I 1 — 1 ( — I
Ciertamente nos resulta inconcebible que un abogado, convicto de soborno y de destrucción de documentos públi-cos, cuando realizaba esa conducta delictiva mientras era juez, quede inmune.
Aunque el saldo nos duela “hay profesiones que no se compa-decen con los ‘términos medios’, con las ‘medias tintas’ en su ejercicio”. F. Soto Nieto, Compromiso de Justicia, Madrid, Ed. Montecorvo (1987), pág. 29. “La abogacía, dado su carácter de ‘profesión de confianza’, debe ser más exigente que otras en la reprobación de la simulación, del fraude y de todo acto que tienda a desvirtuar la verdad o a vulnerar la equidad”. S. Syro Giraldo, Ética de la Abogacía, Derecho, Rev. C. Abo. de Medellin, Colombia, Tomo XVIII, pág. 37. In re Marrero Luna, 140 D.P.R. 217, 224 (1996), voto disidente.
*547Estamos ante un trágico y lamentable precedente. “Cada falta de un funcionario de justicia es una herida al sistema, y avanza como onda concéntrica para lesionar el buen nombre y el prestigio de la institución.” In re Feliciano, 106 D.P.R. 806, 809 (1978).

 Admitido al ejercicio de la abogacía el 30 de noviembre de 1982.


 En In re Hernández Pérez, 138 D.P.R. 791 (1995), separamos permanente-mente al abogado convicto por la Corte Federal de intentar importar sustancia con-trolada; en In re Albizu Merced, 136 D.P.R. 126 (1994), e In re Serrano Mangual, 135 D.P.R. 571 (1994), suspendimos indefinidamente a los abogados que no respondían a *546los requerimientos de este Tribunal; en Col. Abogados P.R. v. Bello Hernández, 134 D.P.R. 997 (1993), suspendimos indefinidamente por no notificar al Secretario de un cambio en la dirección postal y dejar de pagar la fianza notarial; en In re Rojas Jiménez, 134 D.P.R. 732 (1993), separamos indefinidamente por convicción al recibir bienes apropiados ilegalmente, falsificar documentos y alterar y remover el número de serie de manufactura de un vehículo; en In re Medina Lugo, 134 D.P.R. 373 (1993), separamos inmediatamente a un abogado convicto de endosar falsamente un cheque federal; en In re Farinacci García, 133 D.P.R. 206 (1993), suspendimos a un abogado convicto de transportar al extranjero dinero robado y conspiración; en In re Bonilla Martínez, 132 D.P.R. 1038 (1993), separamos permanentemente a un abogado convicto por conspiración y posesión con intención de distribuir sustancias controla-das; en In re Bobet Ruiz, 132 D.P.R. 881 (1993), separamos indefinidamente a un abogado convicto de resistir u obstruir a la autoridad pública; en In re Santiago Casanova, 122 D.P.R. 489 (1988), separamos inmediatamente por violar la Ley de Sustancias Controladas de Puerto Rico; en In re Dalmau Gómez, 122 D.P.R. 360 (1988), suspendimos inmediatamente a un abogado convicto de conspirar para come-ter delito contra el gobierno federal o defraudarlo; en In re Ortiz Gilot, 117 D.P.R. 167 (1986), separamos inmediatamente a abogados convictos de delito que implican de-pravación moral, esto es, hacer algo contrario a la justicia, la honradez, los buenos principios o la moral. In re Rivera Cintrón, 114 D.P.R. 481, 491 (1983); In re Boscio Monllor, 116 D.P.R. 692 (1985); In re Núñez López, 115 D.P.R. 702 (1984); In re Feliciano, 106 D.P.R. 806 (1978); In re De Castro, 100 D.P.R. 184 (1971); Morales Merced v. Tribunal Superior, 93 D.P.R. 423, 430 (1966).